                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                  )
                                           )
                             Plaintiff,    )
vs.                                        )      No. 19-03055-01-CR-S-MDH
                                           )
JASON A. HAMANN,                           )
                                           )
                             Defendant.    )


      UNCONTESTED MOTION FOR CONTINUANCE OF TRIAL SETTING

       Comes now Defendant, Jason A. Hamann, and hereby moves that this case be

continued from its current trial setting on the July 15, 2019, Joint Criminal Docket, and

reset to the December 2, 2019, Joint Criminal Docket. In support of this motion for

continuance, the Defendant states as follows:

       1.       A five-count Indictment was filed against Mr. Hamann on May 7, 2019.

The Office of the Federal Public Defender was appointed to represent Mr. Hamann on

April 19, 2019.

       2.       Additional time is needed to conduct critical evaluations of the discovery,

relevant guidelines, potential motions to suppress, and to otherwise make a global

evaluation of the case and options to resolve this matter.

       3.       This continuance is not sought for the purpose of undue delay, but is sought

in truth and fact that the defendant may be afforded due process of law under the Fifth

Amendment to the United States Constitution and afforded effective assistance of counsel

under the Sixth Amendment to the United States Constitution. In accordance with 18


            Case 6:19-cr-03055-MDH Document 20 Filed 06/12/19 Page 1 of 3
U.S.C. §§ 3161(h)(7)(A) and (B)(I) and (IV), it is submitted that the above-stated reasons

for a continuance outweigh the best interests of the public and the defendant to a speedy

trial which is required by 18 U.S.C. § 3161(c)(1). In short, the procedural components

that currently exist in this case necessitate a continuance to avoid a miscarriage of justice

and/or to insure that Mr. Hamann has clear, meaningful, and effective access to counsel

while preparing to resolve this case.

       4.       Under the provisions of 18 U.S.C. § 3161(h)(7)(A), the period of time until

the next criminal trial docket should be excluded in computing the period of time in which

the defendant should be brought to trial under the provisions of the Speedy Trial Act.

       5.       Finally, counsel for the government, Josephine L. Stockard, does not oppose

this motion.

       WHEREFORE, Defendant, Jason A. Hamann, hereby moves that this case be

continued from its current trial setting on the July 15, 2019, Joint Criminal Docket, and be

reset on the December 2, 2019, Joint Criminal Docket.

                                           Respectfully submitted,

                                            /s/ Ann M. Koszuth
                                           ANN M. KOSZUTH, #47046
                                           Assistant Federal Public Defender
                                           901 St. Louis Street, Suite 801
                                           Springfield, Missouri 65806
                                           Attorney for Defendant
June 12, 2019




                                              2



            Case 6:19-cr-03055-MDH Document 20 Filed 06/12/19 Page 2 of 3
                            CERTIFICATE OF SERVICE

      I hereby certify that on this 12th day of June, 2019, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which sent e-

mail notification of such filing to all CM/ECF participants in this case, and a copy was

mailed, via the United States Postal Service, to all non CM/ECF participants.


                                         /s/Ann M. Koszuth
                                         ANN M. KOSZUTH




                                            3

        Case 6:19-cr-03055-MDH Document 20 Filed 06/12/19 Page 3 of 3
